 LOCAL 1437,CARPENTERS359Local1437,United Brotherhood of Carpenters andJoiners of America,AFL-CIO (Associated Gener-al Contractors of California,Inc.; Engineering andGrading Contractors Association,Inc.; and Build-ing Industry Association of California,Inc.)andMatt A. Bragg.Case 21-CB-4553April 30, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn November 7, 1973, Administrative Law JudgeHenry S. Sahm issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tionsand a supporting brief, and the GeneralCounsel filed an answering brief.Pursuantto the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational LaborRelationsBoard has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsandhas decided to affirm the rulings,'findings,and conclusions of the Administrative LawJudge only to the extent consistent herewith.The charge herein was filed by the allegeddiscriminatee,Matt A.Bragg,on February 28, 1973;therefore the 10(b) period began on August 28, 1972.The complaint alleged as violative of Section8(b)(1)(A) and (2) of the Act, only that:Since in or about September 1972, Respondentthrough itsagentsFred Burlin and Albert Home,has refused and continues to refuseto refer Bragg,IAt the hearing,counsel for the General Counsel indicated that inaddition to Bragg's affidavit she had in her possession a note from Braggconcerning the emotional stress he was under. She further indicated that itwas not a sworn statementor affidavitand was not relevant to Bragg stestimonyor the subject matter of the complaint. Counsel forRespondenton numerous occasions requestedan opportunityto review the document.The Administrative Law Judgeafter examining the statement incameraruled that the statement was not of such relevance as to require itsexaminationby Respondent.In its exceptions and brief RespondentcontendstheAdministrativeLaw Judge'srulingwas prejudicial toRespondent in that it could have been used to test Bragg's credibility andthat therefore it was an error to refuse Respondent's counsel to review suchdocument.In support of its contention Respondent relies on Sec.102.118(bx1)of the Board'sRules and Regulationswhich states in part:... after a witness calledby the General Counsel or by thechargingparty has testified in a hearingupon a complaintunder section 10(c)... the Administrative Law Judgeshall,upon motion of therespondent,order the production of any statement . . of such witnessin the possession of the generalcounsel whichrelates tothe subjectmatter as to which the witness has testified..The ruleclearly indicates the documentmust relate to the subject mattertestifiedto by thewitness.Bragg's emotional stateobviously did not sorelate except,at best,tangentially.We reject Respondent's contention sincewe find that theAdministrative Law Judge did not abusehis discretion inan applicant for employment, for employmentunder the terms of the collective bargainingagreement . . . because of his failure to pay a finelevied against him by Respondent... .Notwithstanding the 10(b) limitation and thenarrow, specific allegation of the complaint, theAdministrative Law Judge relied on unnecessary pre-10(b) evidence to find the violation alleged in thecomplaint and found other violations based onincidents which not only occurred prior to the 10(b)period, but were not alleged as violations in thecomplaint.2 In addition, his recommended backpayremedy commences on June 20, 1972, more than 2months prior to the commencement of the 10(b)period.We find it unnecessary to pass on theAdministrative Law Judge's factual and legal find-ings based on events prior to the 10(b) period, andspecifically disavow his numerous gratuitous com-ments predicated on pre-10(b) evidence.3 On thebasis of the Administrative Law Judge's credibilityfindings with respect to 10(b) conduct,4 the narrowallegation of the complaint, and relying only on pre-10(b) evidence to the extent that it may properly beconsidered as background evidence, we find asfollows:Bragg became a member of Respondent in June1968,and from that time until July 1972, wasdispatched from Respondent's hiring hall at varioustimes when he sought employment. In April 1972, hefiledwritten charges with the Los Angeles DistrictCouncil of Carpenters against Burlin, the hiring halldispatcher, alleging that the job referral system wasbeing operated in a discriminatory manner and thatBurlin had discriminated against other members (nothimself) while dispatching members to jobs. Bragg'srefusing Respondent's request to examine the statement.2TheGeneral Counsel, aware of the 10(b) limitation period,not onlymade no attempt to amend the complaint to allege additional violations butspecificallystated,"The complaint,yourHonor,isnarrowly drawnconsidering the incidents of refusal to dispatch out of the Local." Duringthe course of the hearing the General Counsel objected to all pre-10(b)evidence relatingtowhyBragg was fined on the ground that it wasirrelevant to the case.The General Counsel further stated that while thereason for the fine was violative of the Act,itwas not alleged as such since itwas based on pre-10(b) evidence.3Forexample,we note that one of the Administrative Law Judge'sdiscussions of Bragg's credited testimony (fn. 11) not only is based solely onpre-10(b) events but includes in part evidence that was stricken from therecord bythe Administrative Law Judge himself on Respondent's motion.4Notwithstanding the inconsistencies and contradictions in Bragg'stestimony,and the contradictions and inconsistencies between his affidavitand his testimony,the Administrative Law Judge was persuaded to acceptBragg's version of the events occurring on and after August 28, 1972. Thesefindings are based almost wholly on his observation of the demeanor ofBragg,whom he credited,and Respondent's witnesses,whom he discredit-ed.With respect to Bragg,he stated, "he appearednot only tobe a sincere,straightforward and truthful witness, but as one whose character wasexemplary......We are therefore constrained to find that his findings andconclusions are not contrary to the preponderance of all the relevantevidence.Accordingly,we accept his credibility resolutions herein.StandardDry Wall Products,Inc., 91 NLRB 544, enfd. 188 F.2d362 (C.A. 3, 1951).210 NLRB No. 45 360DECISIONSOF NATIONAL LABOR RELATIONS BOARDchargewas dismissed afterinvestigation by theExecutive Council of the District Council.Shortly thereafter,Burlin filed charges againstBragg with the District Council allegingBragg wascreatingdissension in the Union; this charge washeld in abeyance. On June 26, Burlin filed a secondcharge againstBragg with the District Councilalleging aviolation of section 55A(13) of the Union'sconstitution. Specifically, the charge was that Bragghad falsified his union applications in 1962 and 1965by misstating his journeyman status and his birth-date. A trial was held on this charge on July 31, 1972,at which Bragg testified before a panel of journey-men carpentersselected by the Executive Committeeof the District Council.Bragg wasfound guilty, andon August 28 the delegatesto the District Council ofCarpenters upheld the finding. On August 28, byletter which he did not receive until August 31, Braggwas notified that he had been found guilty and fined$300. He neither appealed the decision nor paid thefine within the 30 days alloted him. On October 27,1972, Bragg was notified that his membership was"suspended."According to testimony credited by the Adminis-trative Law Judge,Bragg wentto the hiring hall topay his dues and sign the out-of-work list on August29, 1972. Home, Respondent's financialsecretary,told Bragg he could not accept his dues and that itwould be futile for him to sign the out-of-work listuntilhe had paid the $300 fine. Bragg furthertestified that when he returned to sign the out-of-work list on September 27, 1972, Home again toldhim that he would not accept his dues or let him signthe out-of-work list until he paid the $300 fine.On February 28, 1973, Bragg filed chargesagainstRespondent at the Board's Regional Office and wentto the hiring hall and signed his name to the out-of-work list. On March 2, 1973, Bragg returned to thehiring hall and noticed that his name had beencrossed out. By letter dated April 13, 1973, signed byBurlin,Bragg wasnotified that "you may enter theunion offices at any time during the business hoursto sign on the out-of-work list."Braggsigned the liston April 9, 1973, and was dispatched to a job onApril 16, 1973.We agree that, as alleged in the complaint, sinceAugust 28, 1972, Respondent violated Section8(b)(1)(A) and (2) by refusing to referBragg foremployment because of his failure to pay a finelevied against him by Respondent. When a unionprevents an employee from being hired by refusing to5Radio Officers' Union [A H.Bull Steamship Co.] v. N.LR.B.,347 U.S.17 (1954).6Local 357,Teamsters[Los Angeles-SeattleMotor Express] v. NLRB,365 U.S. 667(1961);Millwrights'Local Union 1102,United Brotherhood ofCarpenters and Joinersof America AFL-CIO(PlanetCorporation)144refer him,the union has demonstrated its influenceover the employee and its power to affect hislivelihoodin such a significantway that it ispresumed the effect of its action is to encourageunion membership on the part of all employees whoperceive that exercise of power.5 However, thispresumption may be rebutted, not only when theinterferencewith employment was pursuant to avalidunion-securityclausebut also when theevidence shows that the union action was necessaryto the effective performance of its function ofrepresenting its members.6 Thus,in caseswhere theunion's actions,while incidentally encouraging unionmembership,are essential to its effective representa-tion of employees no violation of Section 8(b)(1XA)or (2) lies.In this case the Union neither contended norpresented evidence to show that its actions werenecessary to its effective function in representingemployees. It defended solely on the ground thatBragg never appeared at the hiring hall or attemptedto sign the out-of-work list between the dates inquestion. Its witnesses denied that they ever toldBragg he could not pay his dues or sign the out-of-work list until he paid the $300 fine. The Administra-tiveLaw Judge discredited Respondent'switnessesand credited Bragg. We therefore find that Respon-dent violated Section 8(b)(1)(A) and (2) of the Act asalleged in the complaint.CONCLUSIONS OF LAW1.Local 1437, UnitedBrotherhood of Carpentersand JoinersofAmerica,AFL-CIO,isa labororganization within the meaning of Section 2(5) ofthe Act.2.Associated General Contractors of California,Inc., Engineering and Grading Contractors Associa-tion,Inc.,and Building Industry Association ofCalifornia,Inc., are employers as defined in Section2(2) of the Act.3.By refusing to refer Matt A.Bragg because ofhis failure to pay a fine levied against him Respon-dent engaged in a discriminatory hiring hall practicein violation of Section 8(b)(1)(A) and(2) of the Act.4.The aforesaid unfair labor practice affectscommerce within the meaning of Section 2(6) and (7)of the Act.THE REMEDYHaving foundthatRespondent has engaged inNLRB 798;HoustonTypographicalUnionNo.87 (Houston ChroniclePublishingCompany),145NLRB 1657;Philadelphia Typographical UnionNo. 2 (Triangle Publications),189NLRB 829;InternationalUnionofOperating Engineer; Local 18,AFL-CIO,204 NLRB No. 112. LOCAL1437,CARPENTERSunfair labor practices we shall order that it cease anddesist therefrom and that it take certain affirmativeaction necessary to effectuate the policies of the Act.Inasmuch as the record indicates that Bragg wasallowed to sign the out-of-work list on April 9, 1973,and was shortly thereafter referred to a job, we shallorder Respondent to make him whole for any loss ofearnings he may have suffered by not being allowedto sign the out-of-work list and therefore not beingreferred to jobs in proper rotation between the datesof August 28, 1972, and April 9, 1973, in accordancewith the principles set forth in F.W.WoolworthCompany,90NLRB 289, andIsisPlumbing &Heating Co.,138 NLRB 716.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board,hereby ordersthatRespondent,Local1437,UnitedBrotherhood of Carpenters andJoiners of America,AFL-CIO,Compton,California,its officers,agents, and representatives,shall:1.Cease and desist from:(a) Refusing to allow Matt A. Bragg to sign the out-of-work list or refusing to refer him for employmentin his rightful order of priority on that list for reasonsunconnected with his failure to tender and payperiodic dues,registration fees,and initiation feesuniformally required as a condition of acquiring ormaintainingmembership in the Union, or as acondition required for using the Respondent'sexclusive hiring hall system.(b) In any like or related manner,restraining orcoercing employees in the exercise of rights guaran-teed by Section 7of the Act.2.Take the following affirmative action whichwill effectuate the policiesof the Act:(a)NotifyMatt A. Bragg that it has no objection tohis signing the out-of-work list at the hiring hall andbeing referred by it in his rightful orderof priority.(b)Make whole Matt A. Bragg for any loss ofearnings suffered because of the discriminationagainst him in accordance with the above sectionentitled "The Remedy."(c) Post at its offices,meeting halls,and hiring hallscopies of the attached notice marked"Appendix." 7Copies of said notice,on formsprovided by theRegional Director for Region 21, after being dulysigned by Respondent'sauthorized representative,shallbe posted by it immediately upon receiptthereof,and be maintainedby it for 60consecutivedays thereafter,in conspicuous places,including allplaceswhere notices to members are customarilyposted.Reasonable steps shallbe taken byRespon-361dent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notifythe Regional Director for Region 21, inwriting,within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.7 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board"shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOTrefuseto refer Matt A.Bragg foremployment in his rightful order of priority onthe out-of-work list for discriminatoryreasons.WE WILL NOT in any likeor related mannerrestrain or coerce employeesin the exercise oftheir Section 7 rightsguaranteedthem under theAct.WE WILL reimburse Matt A.Bragg forall pityhe lost as a result of our discriminating againsthim when we did not dispatch him to availablejobs.LOCAL 1437, UNITEDBROTHERHOOD OFCARPENTERS ANDJOINERS OF AMERICA,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,Eastern Columbia Building, Room600, 849 South Broadway, Los Angeles, California90014, Telephone 213-688-5254.DECISIONHENRY S. SAM,AdministrativeLaw Judge: Thisproceeding was heard at Los Angeles, California,on July19 and 20,1973, pursuant to a charge filed on February 28,1973.Acomplaint which issued June 20 presents two 362DECISIONSOF NATIONALLABOR RELATIONS BOARDissues:whetherRespondentUnion violated Section8(b)(1)(A) by restraining or coercing employees,' andwhether it violated Section 8(b)(2) of the Act byunlawfullydiscriminating against Matt Bragg, a journeyman carpen-ter and member ofLocal1437 since June 1968, by refusingto refer him for employment from itsexclusivehiring hallbecause of his failureto pay a $300 fine levied against himby the Union in August1972,and byfining andsuspending him from union membership allegedly forfalsifying an employment application in 1965 when hejoinedLocal 710of the CarpentersUnion.Bragg joined theRespondent Union in October 1962, then transferred toLocal 710 of the Carpentersin July1965, and wasreadmitted to membership in Respondent Local 1437 in1968 as a journeyman carpenter.2There are no indicationsin this proceeding of racial overtones against Bragg, who isblack.It is not contended by the General Counsel that thecontractual provisions for this exclusive hiring hall or itsgeneral method of operation were defective but only thatits operation was discriminatory with respect to Bragg, theChargingParty.The Respondent'sanswer denied thecommission of any unfair labor practices and alleged thatfrom September1972 to April 13, 1973,Bragg, the allegeddiscriminatee,refused to make himself available as anapplicant for employment.Upon the entire record,including observation of thedemeanor of the witnesses,and after due consideration ofthe briefs filedby all ofthe parties,there are made thefollowing:FINDINGS OF FACTThe Business of the Employer and the LaborOrganization InvolvedIt is conceded and found that:AssociatedGeneralContractors of California, Inc.,Engineering and Grading Contractors Association, Inc.,and BuildingIndustryAssociation of California,Inc., are,and at all times material herein have been,associationscomprised of various employers which exist for, and doengage in,collective bargaining for, and negotiate collec-tive-bargaining agreements on behalf of,themselves andtheir respective employer-members with various labororganizations, including the United Brotherhood of Car-penters and Joiners of America,AFL-CIO.The above-named employer-members,who participate inmultiassociation bargaining,are engaged in business insouthern California as contractors in the building andconstructionindustry;have their principal offices andplaces of business in the State of California; and furnishservices valued in excessof $50,000 to customers in theState of California,each of whom,in turn,purchases andreceives goods valued in excess of $50,000 directly frompoints located outside the State of California.1FritoCompany,Western Division v. N.L R.B.,330 F.2d 458(C.A. 9,1964);Preiser Scientific,Inc.,158 NLRB 1375, 1376,1377;Frank B. Smithd/bla Little Lump Coal Co.,144NLRB 1499, 1500;MartelMillsCorporation,118 NLRB 618, fn. 3. Cf.The Colonial Press, Inc.,204 NLRBNo. 126.2When Bragg transferred from Local 710 to Local 1437 in 1968, hisI. is found,accordingly,that the said associations andtheir constituent employer-members are engaged in com-merce within the meaning of Section2(6) and (7) of theAct, andsubject to the jurisdiction of the Board.RespondentUnion,which has approximately 500 to 600active members,is a labor organization within the meaningof Section2(5) of the Act.BackgroundThe United Brotherhood of Carpenters constitution andlaws provide for the chartering of local affiliates such as1437 (sec.29), and in cities where two or more exist fortheir organization into regional bodies such as the DistrictCouncil(sec. 26).The district organizations and their constituent locals aresubject to the constitution which,inter alia,provides thatdues of members of the locals are payable on the first ofeach month,but that a member"does not fall in arrearsuntil the end of the month in which the member owes threemonths' dues"(sec. 44). Section 55 lists "offenses" forwhichmembers of locals may be disciplined by fine,suspension,or expulsion.3Section 56 vests in the districtbodies jurisdiction to process and hear charges broughtagainst such members and provides for an appeal fromdiscipline imposed to the Brotherhood's general executiveboard,and from that body to the Brotherhood's generalconvention,subject to a requirement,among others, thatwhere a fine exceeds$50 no appeal"can be entertained"by the general executive board unless the appellant firstpays that sum to the relevant local or district body "onaccount,to be held until the appeal is decided by theGeneral Executive Board,"and that if the decision isadverse to the appellant he pay the full amount "before afurther appeal can be taken" (sec. 57C).A time limit of 30days after imposition of the penalty is specified for thefiling of an appeal,and, in case of a fine in excess of $50,an appeal must be accompanied by a receipt showing thepayment required as a condition of the appeal(sec. 57D).Finesmust be paid within 30 days after imposition toentitle the finedmember"toa privilege,rightsordonations,"but this is subject to provisions governingappeals(sec. 45).The District Council consists of local affiliates,includingLocal 710 and Local 1437, which do business in the LosAngeles area.The locals are represented in the DistrictCouncil by delegates they elect for that purpose, and aresubject to the District Council'sbylaws.These, amongother things,prescribe themonthly dues required ofmembers of the locals (sec. 30,bylaws);specify that nomember shall receive a "working card"from his localunless "all his arrearages for dues, fines and assessmentsare paid in full" (sec. 26,bylaws),and that while at work hecarry a prescribed card"showing dues paid for the currentmonth" (sec. 42M,bylaws);and provide for the selectionand procedures of trial committees to hear charges against"union book"which was examined by the financial secretary stated his duesstatus,the date he originally joined Local 1437, his date of birth,and thedate when he was promoted from an apprentice to a journeyman. Bothlocals are affiliated with the Los Angeles District Council of Carpenters.3 Sec.55, subdivision(13) is particularly pertinent as Bragg,the ChargingParty and alleged discriminatee,was cited for violating"The Obligation." LOCAL 1437,CARPENTERS363members of the constituent locals, and, upon a finding ofguilty,to recommend the penalty to the delegates to theDistrictCouncil who have the"final decision"thereonsubject to prescribed limitations set forth in the bylaws(secs.34 and 36,bylaws).The procedures entitle anaccused member to charges in writing;a hearing withnotice thereof and the right to appear in person;reading ofthe charges and arraignment thereon;confrontation ofwitnesses;representation by counsel;and an opportunityfor the presentation of evidence and cross-examination ofwitnesses.The Facts4There is ample evidence that Bragg was refused jobreferralsbecause of hostility toward him by Home,financial secretary-treasurer,and Burlin,business repre-sentative and dispatcher of Respondent Union.5 Thishostilitywas engendered by Bragg when he filed in thespring of 1972 written charges with the District Council ofCarpenters against Burlin,the union dispatcher,allegingthat the job referral system was being operated in adiscriminatory manner and also that Burlin had discrimi-nated against other union members by referring a memberto a job who was not present in the union hall where jobswere being assigned.Burlin then filed a charge againstBragg alleging he was creating dissension in RespondentUnion.Both Burlin's and Bragg's charges were dismissedby the executive council of the District Council. WhenBragg's charge was dismissed by Respondent,he traveledtoWashington,D.C., and voiced his complaints regardingthe discriminatory procedures of Burlin, the dispatcher,and Home, financial secretary-treasurer,to the presidentof the Carpenters International Union and other nationalrepresentatives.Bragg testified that he"triedso hard tomake it known to [these officials]as to the dispatchingprocedures of Mr.Burlin and Mr. Home and how they haddone so many men so wrong and so many of my friendshad been wronged and I have notarized publications ofthat."Thereafter,Bragg waspersona non gratawith theunion hierarchy as evidenced by Burlin filing a writtencountercharge against Bragg alleging he was "causingdissension"in the Union.On June 10,Bragg complained about Burlin and HometoGordon McCulloch,executive secretary of the LosAngeles District Council of Carpenters and president ofthe California State Council of Carpenters.McCulloch'sAll data are 1972 unless otherwise indicated.sHome testified that in April,Bragg had called him a vile name,whereupon Home told him to retract it, which Bragg did.Bragg testified that he was unable to sign the register from June 20,1972, to April 16,1973, as he feared for his life, citing the followingincidents:On June 19, while at the union hall, Burhn warned him not toreturn there if "I didn'twant to be carried out feet first."Bragg testifiedthat,when he went to the union hall to pay his dues on July 5, Home "told[him ] that he had heard what Fred Burlin had told me on the 19th of Juneand he wanted to reiterate that I wasn't wanted around there and it wouldbe in my best interests that I didn't come back..."Also, during a periodof time when Bragg was no longer receiving referrals,he spoke to Home onJuly 5,and he testified he was intimidated and frightened because,when hecomplained to Home that Home was preventing him from accepting oddjobs by reporting him to California State Department of Employment,Home's response,according to Bragg,was to warn him:"that ain't all weare going to do to you. You will be damned near dead when we get throughresponse to his complaint,according to Bragg,was that he"told me to go on back to the halland bea good boy, keepmy mouth shut,and as a reminder,remember whathappenedto the Yablonski's." " Because of whatMcCullochtold him andthreatswhich hadbeen made against him bybothBurlin and Home,delineated immediately below,Bragg testified he was so scared and frightened that he wasunable to sign the out-of-workregister,as detailed later inthisDecision.6Bragg continued that he came to the unionhall on August 29 and September27,when hespoke toHome who toldhim he could not sign the out-of-workregister until he paid a fine levied against him by theUnion, as described below.On June 26,Burlin filed a second charge against Braggwith the LosAngelesDistrictCouncil of Carpenters,charging Bragg with"violat[ingSec. 55A, 13 of ] the UnionConstitutionand his Obligationby falsifying his applica-tion [for transferto]Local 710 on May 17, 1965.."7Although itdoes not appear in Burlin's written charge, itappearsthatitwas based on Bragg'sallegedlyfalselyclaiming on hiswritten applicationwhen he joined Local710 in 1965, that he had 4 years'experience as ajourneyman,and that hisbirthdatewas March2, 1935,whereas his application to join the RespondentUnion in1962 inconsistently declares he was bornOctober 26, 1937.A trial was held July 31, 1972, onBurlin's charges, by apanelselected bythe executive committee of the DistrictCouncilof Carpenters.Bragg was foundguilty bythe trialpanel and onAugust 28the delegatesto the DistrictCouncil ofCarpenters concurred,and Bragg was notifiedon August31 that he was fined$300. He did not appeal thedecisionnor paythe $300 fine within the 30 days allotedhim.Home, Respondent's financialsecretary-treasurer,testified he sent Bragg a letter on September27, notifyinghim that if the fine was not paidby October27 "his namewill be removedfrom the list of membership."His unionmembership was "suspended" on October 27, 1972.8Brag,however, did not receiveuntilAugust 31 the"official notification" which was datedAugust 29 of the$300 fine levied against himby the LosAngelesDistrictCouncil ofCarpenters.On August 29, 2 days before he hadreceived this notice,he went to the hiringhall to pay hisdues and to sign the out-of-work list, at which time he wastold byHome thathe could notaccept his duesand that itwould be futile for him tosign the dispatchbookuntil hehad paid the $300 fine.9Bragg testified he wastold thesame thing by Homewith you."When Bragg returned to the hall on July 14 to attend a unionmeeting,Bragg testified that Home said: "Don't come back to anothermeeting.We don't even want you around the hall." Both Burlin and Homedenied these conversations occurred or that they ever threatened Bragg. Seefn. 10.rSee Reap.Exh. 13,pp. 37(I), 44(L)(N),and p. 53, sec. 55, subdivision13,which states that "violating the Obligation"may result in a memberbeing"fined,suspended or expelled...."Subdivision 13, which is "TheObligation,"is stated inUnited Brotherhoodof Carpenters and Joiners ofAmerica,Local # 1913, AFL-C10[189 NLRB at 524, to be "a promise madein a prescribed ritual by each member of a Brotherhood Local at the time hebecomes a member, committing him, among other things, 'to abide by the[Brotherhood's ] constitution and laws'and to 'observe the local trade rulesof this order.' "a Bragg testified he received a letter on October 4 from Home notifyinghim that he "was no longer a member."tlOn cross-examination,Bragg testified that, although he did not receive(Contimied) 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhen he returned to the hall on September 27 to sign theregister, at which time Home told him that he had made itperfectly clear to him earlier that he would not accept duesfrom him until he paid the $300 fine. When Respondent'scounsel asked Bragg on cross-examination"what was thesubstance of [his] conversation with Home" on September27, he answered:He merely told me that he thought Fred Burlin andhimself had stated perfectly clear to me that they werenot going to accept any dues money from me and Icould not sign the out-of-work list until I had paid that$300 fine.Margaret Bragg, the wife of the Charging Party, testifiedthat due to the Union's refusalto refer her husband to jobsfor approximately 10 months and his consequent inabilityto obtain employment they went through bankruptcyproceedings in September and their home was foreclosed inOctober. The last employment obtained by Bragg throughthe hiring hall was June 19, and it was not until April 16,1973, 10 months later, that the union dispatched him to ajob.10On February 28, 1973, Bragg signed a charge againstRespondent at the Board's Regional Office and then wentto the union hiring hall, at the suggestion of a representa-tive of the General Counsel, and signed his name on theout-of-work register.11 He returned to the hall on March 2,1973, and noticed thathis namewhich he had signed onthe register February 28, 1973, had been "crossed" out by aline being drawn through it.By letter dated April 3, 1973, and signed by Burlin, thedispatcher, Bragg was notified,inter alia,"that you mayenter the union offices any time during the business hoursto sign on the out-of-work list." Bragg signed the out-of-work list on April 9, -and was dispatched to a job on April16, 1973, his first union referral in 10 months.Bragg was a candidate for business agent of RespondentLocal 1437 in an election held on June 8, 1973, although hewas no longer a union member. He testified that he hadelection material printed at his own expense in May, whichhe distributed to members. Bragg continued that it was notuntil some time later that he learned before the electionthat he was ineligible to run for office upon reading at theunion hall a posted notice to members that he was not amember of Respondent Local 1437.-It is uncontroverted that Bragg signed the out-of-worktheUnion'snotificationuntilAugust31 that he was fined $300, Home"apparently had already known"of the fine when Bragg requested of Homeon August 29 at the union hall that hepermit him to sign the 6ut-of-worklist,whichrequest Home denied.10Bragg testified that his attemptto obtain odd carpentryjobs duringthe 10 monthsthe Union refused him job referrals was thwarted by Home,who not onlythreatened him if hedid such work but also reported him tothe California State Department of Employment for accepting a job toremodel a homeon June 28. This testimonystands uncontradicted in therecord.See fn. 6.11Bragg testified that he asked for Home onFebruary 28,but Home'ssecretary stated he was not in,whereupon Bragg"went on and signed thebook anyhow,since no one was there." "On cross-examination,when askedifHome's presenceor absencewould havepreventedhim from signing theout-of-work list,he answered:"I knew whatthe consequences couldpossibly have been from priordealingswithMr. Home.... You areasking mewhy couldMr. Home possibly prevent me from signing the bookwithout doing anythingphysicallyand I am trying to tell you....When Ilist on February 28, 1973,and that later a red line wasdrawn through his signature.Braggtestified that he did notknow who drew the line through his name.It is thetestimony of Lurene Coffield, who has been secretary forthe Respondent Union,working in Home's office, that shesaw Bragg on March 2,as she stood 10 feet away fromBragg,"walk to the Out-of-Work List.12He was writ-ing.... Iobserved that he drewa lineon the book. At thetime I did not know what the line was . . . . About fiveminutes later Mr. Home came in . . . . We both walkedout"and discovered there was a red line on his name in thebook."AlbertHome, financial secretary-treasurer of Respon-dent, denied that he ever intimidated or threatened Braggwith grievous bodily injury "if he did not go along with thepolicies and procedures of Local 1437." Home denied heever saw or spoke to Bragg during the months of July,August,and September,testifying it was not until March 2,1973, that he saw him.On that date,testifiedHome, heexamined the register and saw a line drawn throughBragg's name. Home denied that it was he who drew theline throughBragg's name.FredBurlin, who has been the Union's dispatcher sinceJuly 1966,denied he ever threatened Bragg directly orimplicitlywith bodily injury or death.When asked oncross-examination if there was any "animosity"betweenBraggand him, he answered: "The only-other than hewas harassing me on,the charges he was putting againstme . . . . We had differences in the respect that he felt thatI was discriminating against himon a job."On cross-examination by Bragg, the Charging Party,Burlin was asked when he first learned that Bragg hadfalsified his 1962 application for membership in Respon-dent Local 1437, and a second time when he transferred in1968 from Local 710 to Respondent Union. Burlin'sanswer reads as follows:Upon the time I received notice that [Bragg's] trial hadbeen held in abeyance and I was checking through andIcouldn't understand why. I came upon[Bragg's]record and checked them out and found out that therewerewo different birthdates on [his] record . . . .Iwas hecking back through the records when I receiveda notice that the trial was held in abeyance and then itdawned on me that he had been an apprentice anddropped out of the program.... [When Burlin wasappeared for trial on [July 31 ],the trial committee told me, 'Listen,Mr.Bragg,Fred [Burlin ] and Al [Home] are furious at you andit is best youstay awayfrom the hiringhall:.... Theyadvised meto stay away fromthe hall forawhile; 'You go backafter things simmer down.'. . . . I knewbecause ofprior occasionswith Mr. Home and Mr. Burlin whatthey coulddo to me. I could be killed and they would say that Iraised a hand and itwould be self defenseand therewould be nothing done about it. That's howI felt in mymind." It was elicited that Home neverphysicallypreventedBragg from signing the register,but, as Bragg stated,he was so prevented byHorne's "tongue" and by "words."Bragg continued that he"felt [Horne]could haveme disposedof, shall we say."When asked by Respondent'scounsel if he "felt" that Homewould kill him,Bragg answered in theaffirmative,referring to a conversation he had with Homeon July 5.See fn.6. Home denied these assertions of Bragg.12Before he signed the register,Bragg attemptedto pay hisdues, butCoffieldrefused to accept them,stating he would first haveto paythe $300fine. LOCAL1437,CARPENTERSasked what he meantby the word "dawned," heanswered: ]WhenI came upon the dates that he comein as an apprenticein 1962.When Burlin was then asked, that inasmuch as the first ofthese applications was filed 10 years ago and the second in1968, how did he remember these two incidents in 1972, heanswered: "I was on that apprentice program." When hewas again asked what impelled him to look into Bragg's fileregarding an application in 1962,when Bragg signed up foran apprenticeship program, Burlin answered: "Uponchecking through the records when I received notice aboutthe trial in abeyance, it dawned on/me he had been in theBrotherhood as an apprentice and had dropped out fornoncompliance with the apprenticeship program." Whenhe was asked what he meant by that, he answered: "Theyhave to go to school one night a week. When they don't,they are brought up before the Board and when they don'tcomply the thirdtime,they are dropped from theprogram."Bragg did not comply,added Burlin,as he didnot attend classes in 1962 and about a year and a half later"he dropped out in 1964" of both the apprenticeshipprogram andLocal 1437.Burlin continued that after Bragg "dropped out," he laterreapplied for admission to the Respondent Union whichrequired him to file another written application, whereup-on Bragg was readmitted to, the Union in 1965. Burlinexplained that the falsification charge had to do with theapplication which Bragg made out for readmission after hewas dropped from the apprenticeship program in 1964. Onthissecond applicationwhich he filed in 1965 forreadmission, Burlin stated that Bragg had falsely claimedhe had 4 years' previous experience as a journeyman,which was untrue.Burlin,however,did not state the factsupon which he based this conclusion.The second charge of falsification which Burlin imputedto Bragg wasthat his birthdates did not correspond. Thiswas determined,explainedBurlin,by comparing theapplication that Bragg made out in 1962 when he came inas an apprentice in Respondent Local 1437, as comparedwith the birthdate he gave when he became a journeymanmember in1965 of Local Affiliate 710 of the CarpentersUnion. Burlin recapitulated with respect to this phase ofhis testimony by stating that Bragg falsified as to hisjourneyman status and also by misstating the date of hisbirth, namely, that one application stated he was born onOctober 2, 1937, and the other applicationgave hisbirthdate as March 2, 1935.When Burlin was cross-examined by Bragg, he was askedwhy he waited until June 1972 to prefer these falsificationcharges,inasmuch as he was aware of them in 1965. Burlinreplied that he did not become a dispatcher until 1966.When Burlin was reminded by Bragg that he had madewritten application in 1968 to transfer from Local 710 toRespondent Local 1437 as a journeyman carpenter, atwhich time Bragg's application and union book were inLocal 1437's possession, and asked why, with this informa-tion available to him, he had waited until June 1972, 413 See fn. 2.14Universal CameraCorp.v.N.LR.B., 340 U.S. 474,494-496(1951).365yearslater, to file charges against Bragg,Burlin answeredas follows:Iam hired as a representative and as a dispatcher torepresent the Carpenters and dispatch them. I havenothing to do with the records as a rule until somethingspecific comes up, which at this time this came up.... Upon the receipt at this trial that he was held inabeyance on the charges,I immediately got to checkingback into the trial and the dates on it.Upon this, as Isay, I realized that he came in as an apprentice and Ithought how in the world....there is somethingscrewy.I started checking dates.He came into LongBeach [Local 710] as a journeyman and he wasn't.However,Burlin admitted that, when Bragg transferredin 1968 from Local 710 to Respondent Union as ajourneyman,union rules required Bragg to make writtenapplicationwhich would have revealed these allegedfalsif}iccaations.Burlin answered that Bragg"had to get aclearance from the Local he is in,710. He takes his bookout with a clearance to deposit it in the Local 1437 [to,which he is transferring]."The "book"explained Burlin,"is a record of his name and his record and states his duesand payment of dues. This book is taken from the Localthat he is paid up with, a clearance to go in and put inanother Local within 30 days....They have [themembers']dates and birthdates in the book,"includingwhen he joined and when he was elevated from apprenticeto journeyman.13Burlin concluded this phase of histestimony and Respondent's case by stating that when thecharge, which Bragg filed against him in the spring of 1972alleging Burlin was discriminating in job referrals, was"held in abeyance," "I further checked them back and Idiscovered on the dates that that's when [Bragg] falsifiedhis application."Resolutions of CredibilityThis is a case where Bragg has been contradicted on allthe salient issues by the witnesses for the Respondent.Nevertheless,after observing the witnesses, analyzing therecord and the inferences to be drawn therefrom, theseconflicting stories are resolved in favor of Bragg's versionwhich it is concluded merits belief.14 He appeared not onlyto be a sincere, straightforward,and truthful witness, butas one whose character was exemplary as evidenced by hiscourage in going to Washington to plead for reform in thereferral system, knowing he would antagonize Respon-dent's officials.This impression became a conviction whenhis testimony was found to be both consistent with theattendantcircumstances in this proceeding and notappreciably shaken by able counsel for the Respondentwho vigorously and thoroughly cross-examined him.Although there is some variance between Bragg's affidavitand his testimony at the trial, such differences exhibited"no more confusion as to details than is not uncommon in. entirely honest and reliable witnesses." 15Witnesses are frequently demonstrably in error in parts15N.LR.B.v.RegalKnitwear Company,140 F.2d 746 (C.A. 2,1944). SeeN.LR.B.v.Warrensberg Board & Paper Corp.,340 F.2d 920,922 (C.A. 2,(Condoled) 366DECISIONSOF NATIONALLABOR RELATIONS BOARDof their testimony,but neverthelessbelieved bythe trierof fact in other respects.It is just such judgments thatthe trier of fact must make....It is not so unusualfor a person tobe verypositive-and honestlypositive-about an event as to which other evidenceshows that he cannot be right.16On the other hand,the demeanor of Coffield and Homewhile on the witness stand left much to be desired and theirrecital of what occurred when it was claimed Bragg drew aline through his name on the register was not onlyimprobable but also lacks plausibility and strains one'scredulity.Moreover,both of them were,at times, evasiveand displayed an inadequate memory.17Burlin did not impress the trier of these facts as anhonest and forthright witness as he seemed not only to beseeking to color his testimony but also to be concealingfacts.Moreover,Burlin's fragmented testimony and appar-ent display of uneasiness when testifying,coupled with hisunresponsive and incomprehensible answers, examples ofwhich are cited above,as well as his ambiguous,confusing,vague,and evasive replies to crucial questions,militatesagainst ascribing credence to his denial that he wasimproperly motivated in preferring charges against Braggfor alleged falsifications which occurred 7 to 10 yearsbefore this trial and were condoned until 1972.Burlin'senmity and hostility toward Bragg originatedwhen Bragg had gone to Washington,D.C., and com-plained to officials of the International,including thepresident,that Burlin operated the hiring hall job referralsin a discriminatory manner. This was further aggravatedwhen Bragg preferred charges against Burlin protesting toRespondent Union and the District Council of Carpenters,aswell as complaining to McCulloch,president of theCalifornia State Council of Carpenters,regarding Burlin'salleged discriminatory job referral practices.These variousactions by Bragg caused Burlin,in turn,to retaliate byfiling charges alleging Bragg was creating dissension in the1965);Kalof Pulp & Paper Corporation,123 NLRB 1623,1628-29,enfd. 290F.2d 447(C.A. 9,196 1).isLozano Enterprises v. N.LRB.,327 F.2d 814,816 fn. 2 (C.A. 9,1964).ITBragg's testimony that he did not draw the ]me through his name iscredited and Coffield's assertion that she saw Bragg do so is discredited, asit is believed her story was contrived.Although Coffield was speaking to aunion member when she alleged the incident in question occurred, thismember was not called as a witness by Respondent,because Coffield claimsshe could not remember his name.Although the Union has over 500members,she testified she recognized Bragg when he came into the hall onMarch 2,and was even aware of how many months he had not been in theunion hall,yet she was unable to remember the name of the member withwhom she was conversing when Bragg drew a line through his name.Noteworthy in this regard is the occurrence of the same situation,i.e., thedrawing of a line through a registrant's name, inCarpenters Local 1913,supraat 526,where Local 1913, like Respondent herein,is affiliated with theLos Angeles District Council of Carpenters. Also significant is McCulloch,president of this council,whom Bragg testified threatened him with seriousconsequences if he continued to complain about Burlin and Home, whowas not called as a witness, to deny the threats imputed to him by Bragg andstands uncontradicted in the record. The failure to produce not onlyMcCulloch who was under its control,but also the union member who waspresent when it is claimed Bragg drew a line through his name,both ofwhom were presumably available to testify, justifies an inference that theevidence,ifproduced,would have been adverse to Respondent.InterstateCircuit v.U S., 306 U.S. 208,225-226;Kirby v.Talbnadge,160 U.S.379, 383(1896);N.LRB.v.Waiick&Schwalm Company,198F.2d 477, 483(C.A. 3,1952);N.L.R.B. v.Oluo Calcium Co.,133 F.2d 721,727 (C.A. 6, 1943);Union and falsifyinghis ageand journeymanstatus. It isfound, for thereasons hereinafter explained,that thereason forBurlin initiating these charges was a subterfugeto conceal his real motivation, namely, to rid the Union ofBragg becauseof his chargingBurlin with discrimination injob referrals,and complainingto theunion hierarchy inWashingtonand also toMcCulloch,an officialof the LosAngeles District Council.Burlin's aim was to suppressBragg'sprotected right to protest and to punish him forexercisingthis right and not becauseof Bragg allegedlyviolating "The Obligation,"a nebulous and ambiguouscharge,the meaningof whichis neither clear nor pertinentin the contextof Bragg charging Burlinwith discriminatoryjob referrals which has no relevancy to "Me Obliga-tion." isSuch conduct, under thecircumstances herepresent, it would not betoo unreasonable to infer,was partof a preconceivedschemeto rid the Union ofBragg, and itis so found, for the reasonshereinafter explained.Discussion and Conclusions'9Section 7 of the Act provides in pertinent part that"employees shall have the right to self-organization, toform, join, or assist labor organizations . . . [and) torefrain from any or all of such activities...." Clearlyencompassed within theguaranteesof Section 7 is theprotected right of a union member to file, without fear ofreprisal by his union, a grievance, petition, or charge onbehalf of a dissident group alleging that its dispatcher isdiscriminating in referring job applicants registered on theout-of-work lisL20 Well-settled law establishes the principlethat it is a violation of the Act for a unionto retaliateagainst or punish one of its members for seekingredress ofperceived grievances or complaints concerning the mannerin which its referral system is being administered. In thiscontext, the mandate of Section 8(bx1XA) of the Actwhich makes it an unfair labor practice for a union "torestrain or coerce" its members "in the exercise of therights guaranteed in Section 7," is of prime importance inConcord Supplies & Equipment Corp.,110 NLRB 1873, 1876;TexasCoro-Cola Bottling Co.,146 NLRB 420, 433, fn. 14. Theabsence of these twowitnesses"not onlystrengthensthe probativeforce"of the contention thatBurlinand Home were discriminatorilymotivated, "but ofitself is clothedwith acertain probativeforce."Paudler v. Paudler,185 F.2d 901, 903 (CA.5,1950), cert. denied 341 U.S. 920 (1951).'s See fn. 7.IeTherelevantprovisionsof Sec.8 of the NationalLabor Relations Act,as amended(61 Star. 136, 65Star. 601, 72 Stat. 945, 29 U.S.C., Sax. 151, etseq.) are as follows:(b) It shallbe an unfairlabor practice fora labor organization or itsagents-(1) to restrainor coerce (A) employeesin the exercise of the rightsguaranteed in section7: Provides;Thatthis paragraphshall not impairthe right of a labor organization to prescribeits own rules with respectto the acquisitionor retentionofmembershiptherein; ... for thepurpose of collectivebargaining or the adjustmentof grievances;(2) ... to discriminate against an employee with respect to whommembership in such organizationhas been denied or terminated onsome groundother than his failure to tenderthe periodicdues and theinitiationfeesuniformlyrequired asa conditionof acquiring orretaining membership.20Radio Officers'Unionof theCommercialTelegraphers Union, AFL v.N.LRB.,347 U.S. 17;Top of Waikikb Inc. v. N.LR.B.,429 F.2d419,419,421(C.A. 9, 1970);Morrison-Knudsen v. N.LRB.,358 F.2d 411, 413-414 (C.A.9, 1966);Local 138, International Unionof OperatingEngineers v. N.LRB.,321 F.2d 130 (C.A. 2, 1963);Local 138, International Union of OperaftEngineers (A. Cestone Company,;118 NLRB 669. LOCAL 1437,CARPENTERSsafeguardingthese rights of union members toengage inconcerted activities looking towards redress of grievances.Any restraint or coercion used to restrict or defeat thatrightisbeyond the legitimate interests of a labororganization.21Where the motive for union-caused discrimination isbased on grounds suchas anger,enmity, or personalhostility toward a member asserting a complaint againstunion officials which is protected activity-even thoughprovoked by insulting or obnoxious behavior on the part ofthe complainingmember-thismotive is neverthelessunlawful for it also "encourages membership in [theUnion] and stands as a warning to employees that thefavor and good will of responsible union officials is to benurtured andsustained." 22Thus, where a union operates an exclusive hiring hallunder a collective-bargaining agreement with employers, asis the situation in the case at bar, and pursuant to thatagreementrefused to refer a job applicant in retaliation forhis having filed an intraunion grievance against one of itsofficialsforallegeddiscrimination, such conduct isviolative of Section 8(bX2).23Section 8(bxl)(A) and (2) makes it an unfair laborpractice for a union, operating an exclusive hiring hallunder a valid agreement requiring union membership, torefuse to refer an employee to employment becausemembership has been denied to him, or his membershipterminatedfor reasons "other than his failure to tender theperiodic dues and the initiation fees uniformly required asa condition of acquiring or retaining membership," 24 itfollows that unionfinesand other penalties "not beingperiodic dues" may not be enforced by the Union througha threat of loss of employment 25 Thus, by denying Braggreferralswhen he repeatedly requested job assignments towhich he was entitled, because he did not pay the $300fine,the Respondent Union violated Section 8(bX2) and(1XA) of the Act.WhenBurlinrefused to refer Bragg for employmentbecauseBraggincurred his enmity by charging Burlin withdiscrimination, he committed an unfair labor practice.26Burlin,in turn, retaliated by preferring charges withRespondentaccusingBragg of falselymisstating his ageand job experience in filling out certain union applications.Bragg wasfound guilty by a trial board of the Union andnotified on August 31 that he was fined $300, which heclaimed hewas unable to pay. Thereafter, when Braggattempted on several occasions to pay his dues, his tender21 SeeN.L R. B. v IndustrialUnionof Marine & ShipbuildingWorkers,391 U.S. 418, 424 (1968).u Local 1070 of the United Brotherhood of Carpenters and Joiners ofAmerica(BW. Horn Company),137 NLRB 439, 442. Accord:Lunumrs,infra21Local 138, Operating Engineers v. N LR.B, supra; N.LR.B. v. A & BZinman,Inc.,372 F.2d 444 (C.A. 2, 1967)24 SeeRadio OfficersUnion v.N.LR.B,347 U.S. 17, 31-33, 41-42.% N.L.R.B. v. Spector Freight System,273 F.2d 272, 276 (C.A. 8, 1960),tartdeniedsub nom.Local 600 Highway & City Freight Lines Dockmen &Helpers V. NLRB,362 U.S. 962;Eclipse Lumber Co, Inc,199 F.2d 684,685 (C.A. 9, 1960) (payment of a fine"in no event"may be made aconditionof employment). SeeN.LR.B.v.Fisherman& Allied WorkersUnion,Local 33,448 F.2d 255, 257 (C.A. 9,197 1) (union maynot conditionemploymentupon paymentof "reinstatement fee ')26Whenever mention is made hereafter of the basis for Burhn's andHome's animosity toward Bragg,this includes,in addition to the charge of367was refused at differenttimesby Burlin, Home, andCoffield,27 who told him as recently as March 1973 thatthey could not accept dues from union members who hadfines outstanding. This repeatedrefusalto acceptBragg'sdues tender caused him to become involuntarily delinquentand thus ineligible for referral.Moreover, his inability to pay the $300 fine was not avalid reason for refusing to refer him to available jobs 28Itappears that Bragg had no trouble in obtainingreferrals from 1968, when he transferred to RespondentLocal 1437 from Local 710, until June 1972, when theaccusation of discrimination in job referrals was made byBragg against Burlin, who retaliated by preferring chargesagainstBragg which eventuatedin his being refusedreferrals until he paid the $300 fine. This constituted anunfair labor practice as it breached the wall erected by theAct between organization rights and job opportunities,29and, when the Union finedBragg underthe circumstanceshere present, it also restrained and coerced him within themeaning of Section 8(bXlXA), asa fineisby naturecoercive. Under Section 8(bX2), a union which has enteredinto a valid union-securityagreementmay lawfully expel amember because of his failure to pay dues. It may not,however, invoke such sanctions on some other ground, as,for example, where the memberengages inconcertedprotected activities,such as charginga union official withdiscriminatory operation of its job referral system. Normay aunion assignan otherwise lawful reason as a pretextto justify discrimination based upon unlawful considera-tions.30 If the members' expulsionresultsfrom anythingother than nonpayment of dues and initiation feesuniformly required of members, it is a violation of the Act.Motivation is controlling and the existence of a lawfulbasis for expulsion is no defense to a union where the truereason is a prohibited one.31The Respondent Union contends, however, that Burlinrefused to refer Bragg, not because of animosity createdwhen Bragg accused him of discriminating against jobapplicants but because he misstated his age and jobexperience resulting in the levying of a fine which herefused to pay, thereby making him ineligible for jobreferrals. The issue thus presentedis oneof fact, i.e., whatwas the true purpose or real motive behind the actions ofBurlin and Home in initiating chargesagainst Bragg. 32 Indeciding the question of these two union officials' motivesin the context of the circumstances here present, reliancediscrimination in job referrals, Bragg'scomplaining to Internationalofficials inWashington,D.C., and also to McCulloch,the California statepresident of the Carpenters.27Coffield,who was Horne's secretary,refused to accept Braggs dueswhen he profferedthem at the union hall onMarch 2, 1973.23N.LR.B. v. Eclipse Lumber Co., supra; N.LR.B. v. Spector Freight Co.,supra.29LummusCompany v. N.L.R.B.,339 F.2d 728, 733-734 (C.A.D.C.,1964). Accord:N.LR.B. v Local 490,InternationalHad Carriers,Buildingand Construction Laborers,300 F.2d 328, 332 (C.A. 8, 1962).30 SeeN.LR.B v Local 57, International Union of OperatingEngineers,201 F.2d 771, 775 (C.A. 1, 1953).31N.L.R.B. v. I.A.M., Local 504,203 F.2d 173 (C.A. 9, 1953);N.LR.B. v.L Ronney & SonsFurnitureCo.,206 F.2d 730, 731 (C.A. 9), cert. denied 346U.S. 937 (1953). Cf.N.LR.B. v. Wal ick, supraat 484.32LummusCompany v. N.LR.B.,supraat 734. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDmay be had on circumstantial as well as direct evidenceand the reasonable inferencesto be drawntherefrom.33 Infinding Respondent engagedin proscribed conduct, it wasincumbent to look behind Respondent'sdefenses andanalyze the allegations of unfair labor practices against thebackground of Local 1437's activities and the record as awhole.Such analysis leads to the inescapable conclusionthatRespondent Union discriminated against Bragg inorder to discourage him from exercising his Section 7 rightsand to discourage other members from similarly doing so.Moreover, the background of Bragg's relationship withRespondentUnion's hierarchy during 1972 and thedemonstrated animus against Bragg cannot be ignored inseeking meaningfor the Respondent's conduct 34The sequence of events detailed above supports theinference that Burlin's motive in filing charges againstBraggwas in retaliation for Bragg's protected activity infiling charges against Burlin.To holdotherwise would betantamount to disregarding the fundamental purpose oftheAct to protect union members from retaliation forassertingtheir prerogative to petition their union to redressa grievance. The deep hostility which Burlin and Home felttoward Bragg is evidenced by the serious threats,supra,which they made against Bragg after he had charged themwith discriminating against members in not adhering to theunion provisions regulating the operation of the jobreferralsystem and complaining to officials of theInternationalUnion in Washington, D.C., and alsoMcCulloch, of these derelictions.35 Itwas shortly thereafterthat Burlin filed charges alleging that Bragg had misstatedhis age and job experience in filling out various unionapplications.It is not too unreasonable to infer, and it is sofound,that Burlinupon being accused of operating theUnion's hiring hall in a discriminatory manner was soincensedthat he decided to retaliate by charging Braggwith some infraction of union provisions regulating theconduct of members. In an effort to find some such unionrule that he could charge Bragg with having violated, theattendant facts and circumstances herein imply that Burlinchecked the Union's records and also examined Bragg'sfilewhich contained various applications and forms Bragghad filed over the past 10 years since he originally becamea member of Respondent Union in 1962. In his hunt for adiscrepancy, the only inconsistency Burlin's search re-vealed was a difference of 20 months in two birthdates onBragg'sapplications and a misstatement in 1965 of thenumber of years' job experience he had as a journeymanwhen he transferred to Local 710, a constituent localaffiliate of the Los Angeles Carpenters District Council.Bragg'srecords, which were on file with the Respondentand upon which Burlin based his charge of false state-ments,were available to Burlin since 1968 when Braggtransferred from Local 710 to Respondent Local 1437. Itwas not until Bragg aroused the animosity of Burlin byfiling charges that Burlin suddenly evinced an interest in33Universal Camera Corpv.NLRB,supraat 488;NLRB v. MelroseProcessingCo.,351 F.2d 693, 698 (C A. 8, 1965).34Local 294, Intl. Brotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America (RubberCity Express),204 NLRB No 92.35Home,who it is found conspired with Burlm to "get even" withBragg,was in charge of job referrals in the absence of Burltn.36 SeeSeafarersInternationalUnion of North America AFL-CIOsearching through the Union's files in an effort to findsomething with which to square accounts with Bragg. Theonly thing this quest unearthed were the two trivialmisstatementsmade many years before and having norelevancy or probative value to theuniontrialboard'sfinding that Bragg violated"The Obligation,"the meaningof which is nowhere to be found in this record.Section 55,subdivision 13 of the Union's constitution provides that"violating The Obligation may result in a member beingfined, suspended or expelled ....InCarpenters Local1913,189 NLRB at page524, anaffiliate of RespondentUnion, "The Obligation" is stated to be "a promise madein a prescribed ritual by each member of a Brotherhoodlocal at the time he becomes a member, committing him,among other things, 'to abide by the [Brotherhood's]constitution and laws' and to `observe the local trade rulesof this order.'" (See fn.7.)Not onlyare these picayunecharges, after being condoned for so many years, found tobe spurious, but it is also believed that they werepretextuous afterthoughts fabricated by Burlin, in whichscheme Home collaborated,as a means of vengeanceagainst a dissident, thus ridding the Union of the annoyingand irritating presence of Bragg, whom they conceived tobe an agitator.Inasmuch as the credited testimonysupports the finding that Burlin and Home'smotives werenot a lawful basis under theAct fordiscrimination, it isfound that Respondent violated Section 8(b)(2) of the Act.Not only istheRespondent's contention that Braggrefused to make himself available as an applicant foremployment without merit, but it has failed to sustain itsburden of establishing this affirmative defense.Under thecircumstances of this proceeding, it would have been of nouse for Bragg to have made the nugatory and futile gestureof presenting himselfweeklyfor referral at the union hiringhall in view of the serious threats of Burlin and Home,warning Bragg to stay away from the union hall. The lawdoes not require a vain act where, as here, the RespondentUnion's own conduct had rendered impossible any hope ofBragg being referred to a job.36The credited testimony of Bragg reveals that Burlin,Home, and McCulloch directly and impliedly threatenedBragg with violence and reprisals thereby intimidating him.Such conduct is a violation of Section 8(bXIXA). Section8(b)(1XA) was intended primarilyto eliminatephysicalviolence, threats, intimidation, or related conduct by labororganizations37Where a member of a labororganizationcomplained,inter alia,with respect to the conduct of hisunion, because the union sought to enforce a rule through"means unacceptable...such as violence or .. .discrimination," such rule, the Supreme Court held, couldnot be lawfully enforced.38 It is now well established thatconduct banned by Section 8(b)(IXA) includes "uniontactics involving violence, intimidation, and reprisal orthreats thereof." 39The record in this case reveals thatBurlinseemingly used(IsthmianLines)202 NLRB No. 91;NLRB v. Murphy's Motor Freight,Inc, 231 F 2d 654, 655 (C.A. 3, 1956).37Miami Copper Company,92 NLRB 32238Scofielr4 et at. v. N.LR.B.,394 U.S 423, 430, 431 (1969).39N L R B v. Drivers,Chauffeurs and Helpers Local Union No. 639, IBT,362 U.S. 274,290 (1960). LOCAL1437, CARPENTERSthe referral system as a tool to discnminatorily deny jobopportunities not only to Bragg but apparently to othermembers of Local 1437, not parties to this proceeding, onwhose behalf Bragg filed charges of discrimination.BecauseBragg had dared to charge Burhn with discrimina-torily operating the job referral system, Bragg was deprivedfor 10months of the opportunity to earn a livelihood at thecarpentry trade which resulted in him going throughbankruptcy proceedings and losing his home. I ampersuaded not only that Burlin's conduct was serious, asevidenced by Bragg's travail, but that he was "the" Union,insofarastheoperation of the referral system wasconcerned, in that he used his power in that regard topunishBraggbecause he opposed him. Therefore, to thosemembers who, in earning a living as a carpenter, have toreckon with Burlin's exercising control over employment,discretenesswould constrain them not to incur hisdispleasure by any actions which gave the appearance ofdissidence.The inescapable effect of what occurred toBragg becausehe dared question Burlin's operation of thereferral system was to impress all union members thatBurlinwas a potent force whose opposition was to beavoided through fear of consequences for incurring hisdispleasureso that members were obliged to follow hisdictates in order to preserve their opportunity for employ-ment as most, if not all of them, observed or learned whatBragg's fatewas when he dared to question the fairness ofBurlin's job referrals. By Burlin preferring charges againstBragg,which eventuated in Bragg being denied anyreferralsto jobs for 10 months, Burlin displayed to allmembers who might invite his resistance or hostility whatpower he possessed and the strong measures he wasprepared to take against those who antagonized him. In themilieu in which Burlin operated the referral system and hiseconomically encompassing relationship with the unionmembers, it is quite apparent that all applicants for jobreferralswere being restrained or coerced within the40F.W.Woolworth Co,90 NLRB 289, IsisPlumbing & Heating Co,138NLRB 716.369meaning of Section 8(b)(1)(A) of the Act when they weremade aware of what might happen to them if they shouldoppose the union hierarchy as did Bragg.CONCLUSIONS OF LAWRespondent committed unfair labor practices within themeaning of Section 8(bXIXA) of the Act when it restrainedor coerced employeesin the exerciseof rights guaranteedby Section 7 of the Act. Respondent also violated Section8(bX2) when it discriminatorily and for proscribedreasonsrefused Matt A. Bragg referrals between June 20, 1972, andApril 16, 1973.THE REMEDYIthas been found that Respondent violated the Act. Itshall be recommended, therefore, that it cease and desisttherefrom and take certain affirmative action in order toeffectuate the policies of the Act. It shall also berecommended that Respondent be ordered to pay Matt A.Bragg for any loss of pay suffered as a result of thecoercion,restraint,and discrimination against him inaccordance with theWoolworthandIsiscases.40 It isfurther recommended that Respondent reimburse Braggfor the loss of his share of the jobs which were availablebetween June 20, 1972, and April 16, 1973. To this end, itshallbe recommended that Respondent give Braggcompensatory pay sufficient in amount to make up thedifference between what Bragg earned and what he wouldhave earned but for such unlawful discrimination. Asuggested formula for reimbursing Braggwould be toreimburse him for the average earnings received by a groupof representative applicants for job referrals from Respon-dent's hiring hall during the period of time stated above41[Recommended Order omitted from publication.]41Cf.Local925,OperatingEngineers,180 NLRB 759. SeeLocal 513,Operating Engineers,145 NLRB 554.